In this case the chancellor decided that, to constitute usury,there must be a corrupt agreement by the borrower to give, cither directly or indirectly, more than 7 per cent for the use of the money loaned. That a mere retainer, by the lender, of something which the borrower never intended to agree to give him, will not constitute usury. That the usurious agreement must also be distinctly set up in the pleadings, so that it may be seen what the corrupt agreement, if any was made, really ivas. Injunction dissolved, with costs.